COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                  §

  MAX GROSSMAN,                                   §                 No. 08-19-00272-CV

                        Appellant,                §                    Appeal from the

  v.                                              §                  384th District Court

  CITY OF EL PASO,                                §                of El Paso County, Texas

                         Appellee.                §                 (TC# 2017-DCV2528)

                                              §
                                            ORDER

       Appellant Max Grossman has filed a motion for emergency relief in Cause No. 08-19-

00272-CV. The motion for emergency relief is GRANTED. The Court hereby stays

commencement of the Project, including any demolition of buildings within the Project footprint,

until the Court has the opportunity to fully review this appeal.

       A briefing schedule related to this appeal will be issued in the coming days.

       IT IS SO ORDERED this 24th day of October, 2019.

                                                      PER CURIAM

Before Alley, C.J., Rodriguez, and Palafox, JJ.